Citation Nr: 1827226	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-40 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a kidney disability.  

2.  Entitlement to service connection for a cardiovascular disability, to include as due to a kidney disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1984 to August 1984 and from March 1985 to September 1991, including service in Southwest Asia from January to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues were previously presented to the Board in May 2013 and March 2016; on each occasion, they were remanded for additional development.  Additionally, in June 2017, this appeal was forwarded to the Veterans Health Administration (VHA) for an expert medical opinion.  The requested opinion was received in January 2018, and a copy was provided the Veteran and his representative.  

The issue of service connection for a cardiovascular disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left hydronephrosis, a disorder superimposed over his ureteropelvic junction obstruction, a congenital defect, first manifested during active duty service.


CONCLUSION OF LAW

The criteria for service connection for left hydronephrosis have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309(a) (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a kidney disability, which he asserts had its onset during active duty service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For purposes of entitlement to VA benefits, the law provides that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9.  VA's Office of General Counsel has, however, distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.  Additionally, congenital or developmental conditions, if subjected to a superimposed disease or injury (aggravation), may be service connected for the additional disability.  See VAOPGCPREC 82-90.  

Review of the Veteran's service treatment records indicate he sought treatment for left flank pain during service.  He sought treatment in June 1988 for complaints of pain in the left side and nausea.  The assessment was mild gastroenteritis.  He reported similar complaints in August 1988 and was noted to have mild tenderness to deep palpation in the left lower abdominal quadrant and mild tenderness of the left costovertebral angle.  The assessment was viral gastroenteritis and a urinary tract infection was considered doubtful.  Next, the Veteran was examined in January 1990 with a complaint of emesis and crampy abdominal pain.  He was diagnosed with probable viral gastroenteritis and prescribed Donnatal.  He was examined again in August 1990 with complaints of vomiting and weakness and given the same diagnosis of viral gastroenteritis.  In October 1990, the Veteran was examined for stomach cramps and vomiting.  In December 1990, the Veteran reported left lower back pain.  Examination revealed left thoracic paraspinal tenderness/spasm.  Recurrent mechanical low back pain and gastroenteritis in 1990 were noted on his September 1991 service separation examination.  

As an initial matter, the Board notes that service connection for a ureteropelvic junction obstruction was denied as a congenital defect in a March 2016 Board decision.  The Veteran did not file a timely appeal of this determination, and it is therefore final as to that issue.  38 U.S.C. § 7104.  

The Veteran was afforded a June 2013 VA examination and April 2016 and January 2018 VA medical opinions.  The June 2013 examiner, a VA physician, Dr. H.L., also authored the April 2016 opinion.  The January 2018 opinion was authored by a different VA physical and urologist, Dr. C.H.  

Both Drs. H.L. and C.H. reviewed the claims file and confirmed the Veteran had a current diagnosis of hydronephrosis of the left kidney.  They also opined that while hydronephrosis was not a congenital defect, this disorder was likely due to the congenital defect of ureteropelvic junction obstruction.  Dr. H. noted that in patients with an untreated ureteropelvic junction obstruction, "it is possible for the function of the kidney to be affected, usually with a decrease in function but less frequently with a significant decline or near total loss of function."  In the present case, an April 2002 renal scan indicated very poor left renal function with severe left hydronephrosis and no washout after Lasix on the left side suggestive of left ureteropelvic junction obstruction.  Dr. H. further noted that the Veteran's left hydronephrosis has continued since service, and his current left kidney has, as a resulted, exhibited essentially total loss of function.  

Dr. L. noted that symptoms of hydronephrosis can include pain in the back, waist, lower abdomen, and groin areas, similar to the symptoms the Veteran reported during service.  For this reason, Dr. L. opined that the Veteran's hydronephrosis first manifested during service.  Dr. H. opined that the Veteran's hydronephrosis was likely present prior to service, but it was "certainly possible" a permanent worsening could have occurred during service.  

Based on these opinions, the Board finds that while the Veteran's ureteropelvic junction obstruction constitutes a congenital defect for which service connection may not be granted, the resulting hydronephrosis represents a superimposed disease or injury eligible for service connection.  Furthermore, because the Veteran first began to experience likely symptoms of hydronephrosis during service, the Board finds, based on Dr. L.'s competent medical opinion, that this disorder first manifested at that time, and has been chronic thereafter.  Affording the Veteran the full benefit of the doubt, service connection for left hydronephrosis is warranted.  


ORDER

Service connection for left hydronephrosis is granted.  


REMAND

The Veteran seeks service connection for a cardiovascular disability, to include hypertension and dilated cardiomyopathy.  He asserts such a disability had its onset during service, or is due to or the result of his hydronephrosis.  See 38 C.F.R. § 3.310.  

As noted above, medical opinions were obtained by VA examiners in April 2016 and January 2018.  Both examiners noted that the Veteran had several elevated blood pressure readings during service, and his September 1991 VA service separation examination included a finding of "elevated [blood pressure]."  Both examiners subsequently opined, however, that military service did not "cause or result in" the Veteran's later diagnosis of hypertension.  In so stating, both examiners misstated the applicable laws and regulations regarding service connection, as a claimant need not show that active duty service caused a claimed disability; rather a veteran generally need only demonstrate onset of the claimed disability in service.  See 38 U.S.C. §§ 1110, 1131.  Additionally, the January 2018 reviewer wrote that for further opinions regarding the Veteran's claimed hypertension, heart disease, and cardiomyopathy, a request to a nephrologist and/or cardiologist would be preferable.  Thus, a new VA opinion is required.  

Accordingly, the case is REMANDED for the following action:

Forward the Veteran's claims file to an appropriate expert (if possible, a nephrologist and/or cardiologist) to obtain an opinion concerning the interplay between the service-connected hydronephrosis and the claimed cardiovascular disabilities.  The claims file and electronic treatment records must be reviewed by the examiner.  The Veteran need not be scheduled for a new VA examination unless the reviewer determines such an examination is necessary.  

Following a review of the claims file and any relevant electronic VA treatment records, the examiner should respond to the following:

a.  The examiner should identify all cardiovascular disabilities that the Veteran has displayed at any time since June 2007, to specifically include hypertension, congestive heart failure, and cardiomyopathy.  

b.  For each identified cardiovascular disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during service, or manifested to a compensable degree within a year thereafter (by September 1992).

Please specifically address the in-service findings of elevated blood pressure readings in the service treatment records, and state whether it is at least as likely as not that hypertension had manifested at that time.

c.  For each identified cardiovascular disability, the examiner should opine as to whether the Veteran's hydronephrosis caused or aggravated (worsened beyond normal progression) any such diagnosed disability.  If the examiner finds that the claimed disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred, to the extent possible.

If the examiner is unable to render the requested opinions without resorting to speculation, he or she must so state.  A complete rationale for any provided opinion is requested.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


